 In the Matter of THE FEDERAL BEARINGS Co., INC. and its affiliate orsubsidiary, SCHATZ MANUFACTURING COMPANYandLOCAL 297, IN-TERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICACase No. C-195.-Decided December 10, 1937-Ball Bearing Industry-Interference,Restraint,or Cocrcion:repeated threatsand warnings to employees to refrain from activity on behalf of union ; surveil-lanceofunionmeetings-Discrimination:discharge-Company-DominatedUnion:domination and interference with formation and administration of ;sponsoring and fostering growth of;active solicitation permitted during work-ing hours but denied to petitioning union-disestablished as agency for collec-tivebargaining-Reinstatement Ordered-Back Pay:awarded.Mr. Lester M. Levin,for the Board.Mr. Johan E. MackandMr. Carl Ehlermann,of Poughkeepsie,N. Y., for the respondents.Mr. Frank H. Niessen,of Poughkeepsie, N. Y., for the Union.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Local 297,International Union, United Automobile Workers of America, hereincalled the Union, the National LaborRelationsBoard, herein calledthe Board, by Elinore M. Herrick, Regional Director for the SecondRegion (New York City), issued and duly served its complaint datedMay 25, 1937, against'The Federal Bearings Co., Inc.' and its affiliateor subsidiary, SchatzManufacturing Company, of Poughkeepsie,New York, the respondents herein, alleging that the respondents had.engaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On May 31, 1937, the respondentsfiled theiranswerto the complaint in which they 'denied that theyhad engagedin orwere engaging in the unfair labor practicesalleged therein.'Pursuant to notice, a hearing was held in Poughkeepsie, NewYork, commencing on June 3, 1937, before James C. Batten, the TrialIncorrectly designated in the complaint as Federal Bearing Co., Inc.467 468NATIONAL LABOR RELATIONS BOARDExaminer duly designated by the Board.The Board and the re.spondentswere represented by counsel, and the Union, by its-financial secretary.Full opportunity to be heard, to examine and,cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the conclusion of the Board'scase,-the Trial Examiner granted the motions of counsel for theBoard to dismiss the complaint in so far as it alleged the discrim-inatory discharges of George Kaiser and Charles Zimmer and therefusal of the respondents to bargain collectively with the Union.On July 3, 1937, the Trial Examiner filed his Intermediate Re-port, in which he found that the respondents had engaged in andwere engaging in the unfair practices alleged in the complaint,except in so far as it alleged that the respondents had engaged inunfair labor practices within the meaning of Section 8 (5) by re-fusing to bargain collectively. with the Union.On July 16, 1937, the respondents filed exceptions to the Inter-mediate Report and to various rulings of the Trial Examiner, andpresented oral arguments thereon before the Board.The Boardhas reviewed the rulings. of the -Trial Examiner on motions andon objections to the admission of evidence and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.TheBoard has also considered the exceptions to the Intermediate Re-port and' finds them to be without merit.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents, the Federal Bearings Co., Inc., and SchatzManufacturing Company, are located in the Village of Fairview,Town of Poughkeepsie, New York, where they engage in the man,ufacture of ball bearings used in motors, automobiles, and othermachines.The Federal Bearings Co., Inc., manufactures "precision"bearings as' distinguished from the commercial bearings producedby Schatz Manufacturing Company.Members of the Schatz family hold a controlling `amount of theoutstanding stock of both of the respondents, and each respondentholds some stock of the other. In addition, The Federal BearingsCo., Inc., through stock ownership, controls the Waterbury Steel BallCompany of Waterbury, Connecticut.2The plants of the two respondents occupy adjoining plots of landand are jointly served by a siding of the Central Railroad of NewEngland, a branch of the New Haven system. Both of the respond-IThe issues herein do not concern the Waterbury Steel Ball Company. DECISIONS AND ORDERS469,eats engagein the same type of productive operations and use thesame types of labor, though production workers are not transferredbetween the plants. In all other respects,however, the respondentsare jointly operated by single clerical,employment,sales, and receiv-ing departments.-Although each respondent is under the directionof its own superintendent,both superintendents are directly respon-sible to Herman Schatz,who activelyparticipates in the manage-ment of both respondents as the president and treasurer of each.Each plant is divided into functional departments where, throughsuccessive operations,bearings are manufactured,submitted to heattreatment,grinding,and assembling.The bearings are then in-spected, packed and shipped.Production in both plants is scheduledon order, although reserve stock is sometimes built up in antidipa-tion of future business.Approximately 85 per cent of the steel balls used by the respond-ents are purchased and delivered in trucks from the Waterbury SteelBall Company in Connecticut.In 1936 purchases of the respondent,The Federal Bearings Co., Inc., amounted to $977,460,and consisted,in addition to the steel balls procured from the Waterbury Company,of high grade alloy steel shipped by rail ,from Ohio, Pennsylvania,Connecticut,and New Jersey. During the same year its total grosssales amounted to $2,630,000,96.65 per centof which were- shippedoutside the State of NewYork,principally to Detroit,Michigan and-Muncie, Indiana.In 1936 the respondent,SchatzManufacturing Company, pur-chased raw materials amounting to $100,360 which, in addition to thesteel balls shipped from the Waterbury Company, consisted for themost part of cold drawn steel shipped from Pennsylvania, Connecti-cut, and New Jersey.During the same year its total sales amountedto $448,650,of which all except 15.5 per cent represented shipmentsto states other than New ' York. 'During 1936 the respondent,The Federal Bearings Co., Inc., em-ployed from 650 to 800 employees on an annual pay roll of$1,000,000.In the same year the respondent,Schatz Manufacturing Company,employed approximately 70 employees,its annual pay roll amountingto $125,000.II. THE ORGANIZATIONS INVOLVEDLocal 297, International Union, United AutomobileWorkers of-America, is a labor organization,affiliated with the Committee for-IndustrialOrganization,admitting to membership all productionand maintenance employees of the respondents, except supervisory -and clerical employees.Local 297 was organized in March 1937, andreceived its charter on April 20, 1937. 470NATIONAL LABOR RELATIONS BOARDUnited Schatz Employees' Association, later known as SchatzUnited Employees Association, Inc., and herein called the Associa-tion, is likewise a labor organization but is not affiliated with anyother organization.The Association was first organized early inApril 1937, and was incorporated under the Membership Corpora-tions Law of New York State in May of the same year. The Asso-ciation admits to membership all employees of the respondents, exceptforemen.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercionThe conduct of the respondents designed to interfere with theformation of the Union and to discourage their employees from be-coming members is clearly revealed in the history of union activityin the respondents' plants.Early in March 1937, Carroll Smith, anemployee in the grinding department of the respondent, The FederalBearings Co., Inc., broached the subject of union organization to twoother employees, Frank Niessen and Carl Mulder.On March 14,11 employees convened at Carroll Smith's home and agreed to actas an organizing, committee'for a union tentatively to be called theDutchess County Council of Industrial Organization.On March 21another meeting was called at Carroll Smith's home and attended by16 employees including Carroll Smith, Gezi Czapp, James Keady,GeorgeW. Theil, Thomas Smith, John T. Owen, Frank Niessen,Edward Wilson, Martin Nicolek, Edward Odell, and Louis Volino,3allnamed in the complaint as having been discriminatorily dis-charged.Carroll Smith was elected chairman, Niessen was electedsecretary, and Thomas Smith and Theil were appointed chairman ofthe organization committee and treasurer, respectively.The meetingwas addressed by the president of the Tarrytown local of the UnitedAutomobileWorkers of America, and official application cards formembership in that union were distributed.During the week com-mencing on March 21 considerable union activity, including the solici-tation of members, was carried on throughout the plants, in someinstances during working hours.During the same week the or-ganization decided to apply for a charter from the United Automo-bileWorkers of America.On Sunday, March 28, the Union held amass meeting attended by over 100 of the respondents' employees.Thereafter meetings were held regularly and the Union attempted tofunction as the collective bargaining agent for the employees of bothrespondents.,Gezi Czapp, Geoige W Theil, John T Owen. Edward Wilson. and Louis volino areincorrectly referred to in the complaint respectively as Gezi Zsapp. Geoige Theil, JohnOwens, Ed Wilson, and LouisBolino. DECISIONS AND ORDERS471Between March 24, 1937 and April 9, 1937, 18 of the most activeUnion members, including 11 of the 18 charter members, were dis-charged by the respondents after repeated threats and warnings de-livered by the respondents through supervisory and confidentialemployees failed to discourage union organization .4 Several in-stances of such threats and warnings clearly reveal the attitude ofthe respondents toward the Union activity.On March 25, Hor-lacher, superintendent of the respondent, The Federal Bearings Co.,Inc., called Carroll Smith from his machine, told him that "therumors about the organizing" were being traced, and added : "Youknow, if you get fired for anything like this you can't get on anotherjob in town.You,are blacklisted."On March 14, Evans, a foreman,told Theil, one of the active Union members who was later dis-charged, that he was foolish to try to organize a union. Severaldays later, Evans warned him : "You better be careful about startinga union in the shop or you are liable to lose your job."Ebling, an-other foreman, cautioning Edward Wilson, after his discharge andreinstatement, said : "Don't you boys know you are making ,a mis-take?"During early organization activity by the Union, William A.Bennett, a foreman, advised Frank Niessen, Union secretary : "Youknow if we have any labor trouble in this shop we will all lose ourjobs. . . .You know H. H. (Schatz) is a stubborn Dutchman andhe can very,-easily close up the shop and take a nice vacation inGermany."On several occasions during the month of April, West,a foreman whose activities on behalf of the Association' are herein-after described, was observed by Union members watching the meet-ing hall of the Union during the evenings when members convened.Although the respondents produced witnesses to deny that itssupervisory employees had expressed any hostility toward union,organization, in the light of the discharges and other activitydirectly initiated by the respondents, and described below, the denialsmerit little credence.The anti-union attitude displayed by super-visory employees proved to be but one element in the respondents'campaign to discourage union organization.B. The discharges1.James Palatucci 6had been employed by the respondent; TheFederal Bearings Co., Inc., since 1934, and at the time of his dis-charge on March 24, 1937, was working in the turret department onpiece work, averaging $23.92 for a 451/4 hour week.6When Palatucci,* The discharges are considered belowReferred to as JamesFinn in thecomplaint.e The wages and hours of the dischargedemployees are averages computed fromRespondents' Exhibit No 12, the employment record ofthe individuals named in thecomplaint67573-38-vol. iv-31 472NATIONAL LABOR RELATIONS BOARDwho held seniority over some 20 other employees in the department,asked why he was discharged, his foreman, Terhune, said : "I don'tknow, I just got orders to let you go." Terhune testified thatPalatucci had been an efficient worker, and the only reason assignedby the respondents for his discharge was that he talked too much.Palatucci had joined the Union on March 21, 1937.2.Frank Catanzaro 7had been employed by the respondent, TheFederal Bearings Co., Inc., since 1934, and at the time of his dis-charge on March 24, 1937, was working in the polishing departmenton piece work,. averaging $25.86 for a 43'3/4 hour week.Catanzaroalso held seniority over other employees in the department, and wasnot given a reason for his discharge.He was reinstated on May 5,1937.Catanzaro has been a member of the Union since Marefi 21,1937.3.George Avello shad been employed since 1929, and at the timeof his discharge on March 24, 1937, was working in the receivingdepartment operated jointly by the two respondents.Avello received44 cents per hour for a 481/4 hour week.The reason assigned for hisdischarge by Parsons, his foreman, was that business was slack.Parsons, however, testified that Avello was not industrious, althoughhe never warned Avello nor complained about his work. ShortlyafterAvello's discharge his place was taken by a new employee.Avello had been a member of the Union since March 22, 1937.4.GeorgeW. Theilhad been employed by the respondent, TheFederal Bearings Co., Inc., since 1934, and at the time of his dischargeon March 24, 1937, was working in the grinding department at 42cents per hour for a 73 hour week. Theil, a Union member sinceMarch 21, and its treasurer, had previously been warned by Evans,his foreman, that his union activities were obnoxious to the respond-ent, although when he was dicharged, Horlacher, the superintendent,stated that he did not know the reason for his discharge. Indeed,Evans, his foreman, testified that Theil was laid off, and not dis-charged, though it was not denied that he was replaced by anemployee transferred from another department.No attempt wasmade by the respondents to show that Theil was not an efficientemployee.5.Martin Nicolek, achartermember of the Union, had beenemployed by the respondent, The Federal Bearings Co., Inc., since1934, and at the time of his discharge on March 24, 1937, was workingin the bore grinding department on piece work, averaging $23.72 fora,481/4 hour week.A week before his discharge Nicolek had beenlaid off for several days by his foreman, Bennett, who said : "Whatare you trying to do?Organize or make trouble around here?"AtIReferred to as Frank Catsanzaroin the complaint.8 Refei red to as John Avello in the complaint. DECISIONS AND ORDERS473the time of his discharge Bennett told him : "We have to make afew changes around here and I have to let you go."At the hearingBennett testified that Nicolek was an efficient piece worker but thathe was not industrious when paid on an hourly basis. The specificreasons assigned for Nicolek's discharge were absences and tardiness.6.Edward Wilson,a charter member of the Union, had beenemployed by the respondent, The Federal Bearings Co., Inc., since1929, and at the time of his discharge on March 24, 1937, was work-ing in the bore grinding department on piece work, averaging $28.38for a 481/4 hour week.As in the case of Nicolek, Bennett told himthat "new arrangements" were being made and that he "would haveto go."Bennett himself testified that Wilson was an efficient workerand that the order to discharge him came from Horlacher over hisprotest.Wilson was reinstated on May 11, 1937.7.Thomas Smith,a member of the organizing committee of theUnion since March 21, 1937, had been employed by the respondent,The Federal Bearings Co., Inc., since 1934, and at the time of hisdischarge on March 25, 1937, was working in the polishing depart-ment on piece work, averaging $29.73 for a 48 hour week. Smith'sforeman, Ebling, told him on March 25 that he did not know thereason for his discharge.One week later Smith applied for rein-statement toHorlacher, who said : "They haven't gotten at thebottom of things yet and they are checking it all over and they arehitting and missing."Ebling testified that Smith-was a competentworker, although he had received complaints that Smith spent con-siderable time away from his machine.As in the case of Wilson'sdischarge, it is significant that the order to dismiss Smith originatedinHorlacher's office.8.John T. Owenhad been employed by the respondent, The Fed-eral Bearings Co., Inc., since July 1936, and at the time of his dis-charge on March 26, 1937, was working in the inspection department,receiving 42 cents per hour for an average of 38 hours per week.OnMarch 26 he was told by Le Pan, his foreman, that he was beingdischarged because the department was overstaffed.Several dayslater Owen applied for reinstatement to Horlacher who advised himthat changes were being made in the department and that after the"trouble" was settled, Horlacher might reconsider him.Le Pan testi-fied that Owen was dismissed because he was inefficient.Owen hadjoined the Union on March 21, 19 7.He was a charter member, anda member of the organizing committee of the Union.9.Frank Niessenhad been employed by the respondent, The Fed-eral Bearings Co., Inc., since 1929, and at the time of his discharge onMarch 25, 1937, was working in the bore grinding department onpiece work, averaging $24 for a 43 hour week.Niessen had previ-ously experienced the effects of the respondent's labor practices in 474NATIONAL LABOR RELATIONS BOARD1935 when he was laid off for a week because, pursuant to a noticewhich had been placed on the bulletin boards by the respondent invit-ing suggestions for the improvement of labor conditions, he had'had the temerity to propose a method for the presentation of griev-ances.Niessen had no illusions regarding the labor policies of therespondent, and during the week of March 21, 1937, fearing that hisUnion activities would jeopardize his employment, he reminded hisforeman, Bennett, of the'1935 episode, and told him that he was notsolicitingUnion members during working hours.Niessen was oneof the most active members of the Union, and as we have noted above,had been elected temporary secretary on March 21, 1937. The reasonassigned for his discharge was his interference with the work of other'men.Bennett testified that Niessen was not inefficient, but that hehad been told by Horlacher to watch Niessen.10.Louis Volino,a charter member of the Union, had been em-ployed by the respondent, The Federal Bearings Co., Inc., since July1936, and at the time of his discharge on March 24, 1937, was workingin the grinding department on piece work, averaging $15.70 for a39 hour week. Evans, Volino's foreman, testified that he was laid off,and not discharged, although Volino's position was filled by an em-ployee transferred from another department two days after Volino'sdismissal.As in the cases of the other discharges, the respondentmaintained that Volino visited with other men and talked duringworking hours. 'vans admitted, however, that he had never receivedcomplaints of Volino's work from the operator to whom Volino hadbeen assigned as a helper.11.Harold Auchmoodyhad been employed by the respondent, TheFederal Bearings Co., Inc., since 1929, and at the time of his dischargeon March 30, 1937,9 was working in the bore grinding department,receiving 61 cents per hour for a 49 hour week.Auchmoody wasnotified of his dismissal by Brown, another employee, who was alsoa deputy sheriff.When Auchmoody asked his foreman, Bennett, forthe reason, Bennett said that he did not know. Auchmoody was rein-stated on May 8, 1937, by Schatz, who told him that the reason for hislay-off was "shop politics".Bennett testified that Auchmoody was anefficient employee and that he had protested against his 'dismissal.Although Auchmoody had not joined the Union until April-7, 1937,the evidence indicates that he had enthusiastically discussed Unionaffairs as early as March 20, 1937.12.Gezi Czapphad been employed by the respondent, The FederalBearings Co., Inc., since December 1936, and at the time of his dis-charge on March 30, 1937, was working in the race grinding depart-ment on piece work, averaging $21.88 for a 46 hour week.Traver,9 Auchmoody testified that he was discharged on April 6, 1937According to therespondents'employment record, however, he was laid off on March 30, 1937. DECISIONS AND ORDERS475his foreman, could not give Czapp a satisfactory explanation for hisdischarge, telling him that he was compelled to dismiss him.At thehearing Traver testified that Czapp had been discharged for ineffi-ciency and lack of seniority. It is significant that three new em-ployees were hired on the day of his discharge, and that the respondentmade no effort to show by reference to production records that Czapp,was less efficient than his fellow employees.10Czapp had joined theUnion on March 21, 1937, was a charter member, and on its organizingcommittee.13.Carroll Smithhad been employed by the respondent, The Fed-eral Bearings Co., Inc., since 1933, and at the time of his dischargeon March 30, 1937, was working in the grinding department on piecework, averaging $28.84 for a 49 hour week.As we have indicatedabove, Smith had called the first Union meeting on March 14, 1937.He had also been elected Chairman of the meeting on March 21.Smith had been warned by Horlacher because of his union activitiesfive days prior to his discharge. The reason assigned for his dischargewas that he talked too much.14.Wilbur Robinsonhad been employed by the respondent, TheFederal Bearings Co., Inc., since July 1936, and at the time of hisdischarge on March 30, 1937, was working in the race grinding de-partment on piece work, averaging $25.45 for a 43 hour week.Traver, his foreman, testified that he had been laid off because hespent too much time away from his machine, and talked with otheroperators.Robinson was reinstated on April 28, 1937.He had beena member of the Union since March 22, 1937.15.Michael Bloomerhad been employed by the respondent, TheFederal Bearings Co., Inc., since 1929, and at the time of his dis-charge on March 30, 1937, was working as a punch press operatoron piece work, averaging $22.81 for a 48 hour week.Bloomer joinedthe Union on March 23, 1937.He had been absent from work theweek prior to his discharge because of a death in his family, and hewas informed of his dismissal by Garner, a set-up man," on April 2,1937.When Garner told him he had been discharged, he also askedBloomer whether he had joined the Union.McManus, Bloomer'sforeman, testified that he was a "good worker" but that he "roamed."McManus further testified that Bloomer was laid off because he wasthe least dependable employee in the department.However, Mc-Manus admitted upon cross-examination that he had never warnedBloomer with respect to his work, nor did he compare Bloomer's10At the request of the TrialExaminer,Traver submitted production records of severalemployees, including Czapp, subsequent to the hearings.However, the records fail toreveal Czapp's relative efficiency since be did not produce the same types of parts producedby the others, to any great extent.11The record discloses that set-up men have some supervisory duties, and are con-sidered supervisory employees. 476NATIONAL LABOR RELATIONS BOARDproduction records with those of other operators in the department.16.James Keadyhad been employed by the respondent, The Fed-eral Bearings Co., Inc., since 1929, and at the time of his dischargeon March 30, 1937, was working in the inspection department, earn-ing 42 cents an hour for an average 48 hour week.Keady was acharter member of the Union, having joined on March 21. Le Pan,his foreman, testified that Keady "loafed and talked," but he ad-mitted saying to Keady when he discharged him : "I want you toknow this is none of my doings."17.Edward Odellhad been employed by the respondent, TheFederal Bearings Co., Inc., since December 1936, and at the timeof his first discharge on March 30, 1937, was working in the inspec-tion department, receiving 42 cents an hour for a 49 hour week.Odell was discharged at the same time that Keady was dismissed,Le Pan, his foreman, stating that he was sorry and that he was notresponsible for the discharge.Odell had been active in the UnionsinceMarch 21, 1937, when he had attended the meeting at CarrollSmith's house and had joined.Le Pan testified that Odell was a"fair worker" and that he had been dismissed only because he hadbeen in the last group of employees to be hired.Le Pan admitted,however, that he had made no attempt to ascertain Odell's senioritystatus before discharging him.Odell was reinstated on May 7, 1937.Following his reinstatement Odell succeeded in soliciting new mem-bers for the Union, although he confined his activities to periodsoutside of working hours.On May 14 the respondent, The FederalBearings Co., Inc., posted the following notice on its bulletin boardsthroughout its plant :"We again remind our employees that there must be no propa-ganda of any kind during working hours.This applies impartiallyto all labor organizations." 12The evidence with respect to Odell's second discharge on May 17,1937, is undisputed.Before work commenced on that morning Odellwas given a signed union application card by another employee.Frances Cavaretta.During working hours Miss Cavaretta came toOdell's bench and asked that the card be returned to her.Fearingto cause a disturbance by refusing, Odell told her to return to herwork, and several minutes later, when he left his bench to get a drink,he passed Miss Cavaretta's bench and returned the card.Odell'sactions were observed by Mabel Dunn, a timekeeper, and Paul Ro-zelle, another employee, who reported the incident to Le Pan.Odellwas promptly discharged.Shortly thereafter Odell explained the transaction to both Hor-lacher and Schatz, neither of whom rescinded the discharge order.12Board's Exhibit No. 13. DECISIONS AND ORDERS477That Odell had been discharged for his union activities on March30 is clearly revealed in the record.Prior to his reinstatement onMay 7, the respondent, itself, elicited the testimony that Schatz hadspecifically warned him not to solicit members during working hoursafter his reinstatement.The record is equally clear that Odell bothheeded the warning and enjoyed considerable success recruiting newmembers for the Union outside of working hours. If the returnof the union application card constituted "propaganda" within themeaning of the respondent's notice, it is obvious that the respondent,with full knowledge of the facts, eagerly seized upon a technicalviolation of its rule to dismiss Odell.We do not believe, however, that Odell's actions on May 17 con-stituted a violation of the respondent's rule, and we conclude thatthe dismissal of Odell on May 17 constituted a discriminatory dis-charge within the meaning of the Act.18.Dorothy Keady,the wife of James Keady whose discharge isdescribed above, had been employed by the respondent, The FederalBearings Co., Inc., since 1934, and at the time of her discharge onApril 9, 1937, was working in the inspection department on piecework, averaging $16.53 for a 431/2 hour week.Mrs. Keady had been a member of the Union since March 30, wasa member of the organization committee, and active in Union af-fairs.The evidence shows that prior to April, the respondent wassuspicious of her union activity and on several occasions she wasquestioned by Camburn, her foreman, with respect to her husband'saffiliation with the Union.There is some evidence that she was theobject of the ridicule of other employees in the department becauseof her Union membership, and she had asked Camburn to prevent theother girls from molesting her.On April' 7, 1937, Camburn, having heard that Mrs. Keady wasspreading a false story that he was a member of the Union, calledher from her work and asked her why she had spread the rumor.At the same time he said: "Why don't you get wise to yourself andtake that damn (union) button off."Mrs. Keady denied that shehad spread the rumor, and accused Charlotte Ean and Vera Merkle,two of her fellow workers, of reporting her.Camburn respondedthat he did not believe her, and told her that neither of the girls shehad mentioned had carried the story to him.Mrs. Keady, over-wrought, retired in tears to the ladies' room where, in the presenceof several employees, and with a generous use of profanity, she ex-pressed her opinion of Charlotte Ean and Vera Merkle.Mrs. headywas discharged, allegedly for using profanity and for causing adisturbance in the ladies' room 18isThe record discloses that Mrs. Beady had in fact initiated the false rumor regardingCamburn's Union membership.This conduct, however, is not assigned by the respondentas a reasonfor her discharge. 478NATIONAL LABOR RELATIONS BOARDIn- the light of all the evidence we are satisfied that the respondentdischarged Mrs. Keady solely because of her activity on behalf ofthe Union. For a period of over a week she had been subject to abuseby other employees because of her Union membership, which therespondent made no effort to stop. She had been questioned previ-:ously by Camburn about her husband's activities, and on March 30,after James Keady had, been discharged, Camburn had told herthat the respondent was dismissing the employees who were sus-pected of, Union affiliation.We cannot take seriously the reasonsthat the respondent urges for her discharge.Neither Charlotte Eannor Vera Merkle was present in the ladies' room at the time of thealleged disturbance, and it is not denied that the "disturbance" con-sisted only of Mrs. Keady's characterization of them in opprobriousterms.A factory wash room is not a place where decorum in the useof language is commonly observed, and from the obscenities used byother witnesses while testifying at the hearing, we are satisfiedthat the words attributed to Mrs. Keady did not create the furorewhich' the respondent's witnesses, calmly repeating her words in opencourt, would have us believe.C. Conclusions regarding the dischargesThe respondents contend that, with the exception of DorothyKeady, the other employees were laid off and not discharged,, theobject being to bolster efficiency and to improve discipline in 'theplants.Indeed, but with one or two exceptions, all of the respond-ents' foremen who appeared as witnesses testified that they were notaware that Union affairs were being discussed until March 29 and30, after most of the discharges had occurred.Horlacher, the superintendent of The Federal Bearings Co., Inc.,testified that he noticed considerable unrest throughout the' plant,that employees were congregating in the wash rooms, visiting in otherdepartments, and otherwise failing to attend to their duties.Fur-thermore, his attention was called to a decrease in production whichwas not attended by a corresponding decrease in the pay roll.OnMarch 22 he called a conference of the foremen and told them to layoff the employees responsible for the breakdown of efficiency anddiscipline.In the words of Schatz, such lay-offs would be "goodmedicine" and impress the remaining employees with their obligationtowork. It was not contended that the employees who were laidoff were inefficient.Rather, they were alleged to be the nucleus ofthe unrest and a disturbing influence upon other employees.The respondents' contentions, however, fall in the face of the over-whelming evidence which conclusively establishes the true motivesfor the respondents' conduct.Even the respondents' primary justi-fication for their actions is confused.From the record it is not clear DECISIONS AND ORDERS479whether production was allegedly curtailed because of inefficiency orbecause orders had decreased.Schatz testified that in February hehad instructedsalesmennot to solicit new customers. In any event,at the time of the discharges in March, many of the departmentswere operating on both day and night shifts, and there is reliableevidence that the operations of the departments were at least normal.It is significant that the respondents, by their own admission, neverconsulted production records to determine which departments wereoperating inefficiently, or what was causing the unusual unrestamong the employees.Horlacher testified that he was not eveninterested in determining the cause for the unrest, despite the allegeddrop in production and widespread disintegration of discipline.It is impossible to give credence to the respondents' protestationsof ignorance regarding union activity in their plants, or to theircontention that the lay-offs 14 were not motivated by the desire tocrush all attempts of their employees to organize into an independentunion.It is significant that 17 of the 18 employees who were dis-missed were the most active officers or members of the Union. It isalso significant that all these active Union members were dischargedwithin a very short period of time.With but few exceptions, whichare to be expected in plants as large as the respondents', no otheremployees were shown to have been laid off or dismissed. It isundisputed that no rules or regulations of the respondents forbadeemployees from talking, and it is admitted that their duties requiredsome amountof visiting from one department to another.Most of the discharged employees were engaged on piece work forwhich accurate records are maintained. Certainly, if these employeeswere chiefly responsible for the breakdown of discipline and the dropin production, their inattentiveness to duty necessarily would havebeen reflected in their individual production records.However,, noattempt was made by the respondents to produce such records, and itis reasonable assumption that the activities of these employees didnot affect their work. It follows that their activities could not haveaffected the work of other employees, as alleged by the respondents.On the other hand, the record is replete with evidence that therespondents were aware of union activity, and that their conduct,"Whether the 17 employees were discharged or, as alleged by the respondents,whetherthey were laid off,is immaterial to the issues except to illustrate the gross insinceritywith which the respondents attempted to refute the chargesThe evidence unquestion-ably revealed that when an employee was ordinarily laid off it was customary for himtoretainhis identification button,and, since employees were paid weekly for theprevious week's employment,he would be compelled to return the week after his lay-offin order to obtain his final wages.In these cases,however, and without exception, theemployees were ordered to turn in their buttons,and they received, their wages in fullto the date their employment terminated.In the face of this uncontradicted evidenceof the respondents'practice, and the unrefuted evidence that this practice was not fol-lowed herein,we cannot take seriously their insistence that these employees were notdischarged. 480NATIONAL LABOR RELATIONS BOARDincluding the discharges, was designed to smother the Union cam-paign for membership.As we have stated above, many of theemployees were warned by their superiors that the respondents didnot favor the advent of the Union.These warnings were buttressedby a display of force which could only have the effect of instilling intheir employees the fear that their organizational activities wouldmeet with violent opposition.Both Horlacher and Schatz testifiedthat 12 deputies were hired for "plant protection" some time betweenMarch 22 and March 29.15 Finally, on March 22, a general five percent increase in wages was granted throughout the plants. In theface of the alleged unrest, decrease in production, and impaired dis-cipline, we cannot believe that the respondents would have profferedageneral wage increase unless they were desirous of counteractingunion propaganda which they knew was attracting their employees.We find that the respondents discharged James Palatucci, FrankCatanzaro, George Avello, George W. Theil, Martin Nicolek, EdwardWilson, Thomas Smith, John T. Owen, Frank Niessen, Louis Volino,Harold Auclimoody, Gezi Czapp, Carroll Smith, Wilbur Robinson,Michael Bloomer, James Keady, Edward Odell, and Dorothy Deadybecause they joined and assisted the Union.We further find that bythe discharges and the threats and warnings circulated among theiremployees, the respondents have discriminated against their employ-ees in regard to hire and tenure of employment, and have interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act. Since the above namedemployees, except Frank Catanzaro, Wilbur Robinson, Edward Wil-son, and Harold Auchmoody, who have been reinstated, have notfound substantially equivalent employment since their discharges, atall times thereafter, they retained their employee status with therespondents.D. Interference with the formation and administration of SchatzUnited Employees AssociationIn contrast with their attitude toward Union organization andtheir treatment of Union members, the respondents encouraged theformation of the Association, fostered its growth, and left no doubtin the minds of their employees that the Association was the favoredorganization.The respondents adduced evidence to prove that sev-eral of the employees whom they had discharged had openly recruitedUnion members during working hours.Although such conduct11 Schatz testified that he had learned on Sunday,March 28, that a sit-down strikewould be called in the plants,and for this reason the deputies had been hired.Uponcross-examination,however, neither he nor Horlacher could recall whether the guards hadbeen employed on March 22 or March 29.Schatz could give no reason for his fear of astrike except that he had heard a rumor when attending church. DECISIONS AND ORDERS481should not ordinarily be condoned, the record is replete with evidencethat the respondents afforded that privilege to members of the Asso-ciation.Where privileges are granted to one organization and with-held from another, the resulting discrimination necessarily has theeffect of encouraging membership in the organization upon whichprivileges have been conferred and discouraging membership in theorganization from which the same privileges have been withheld.The respondents cannot, therefore, be heard to complain that Unionmembers actively solicited other employees during working hours.Following a conference with Schatz early in April 1937, CharlotteEan, an employee in the inspection department of The Federal Bear-ings Co., Inc., drew up a petition with the intention of organizing anassociation which, she testified, would engage in social and welfarework among the employees of both respondents.Although Char-lotteEan denied that her conference with Schatz in any way in-fluenced her desire to initiate the formation of the Association, sheadmitted that the Union had been discussed. In any event, her ac-tions, following the conference, raise a reasonable inference that theAssociation was conceived, at least with the blessings of Schatz.Furthermore, from all the evidence, it is clear that the Associationwas conceived as a labor organization and not as the social and wel-fare organization described by Charlotte Ean.Thereafter a groupof employees of the two respondents solicited members, in some in-stances during working hours, and with the active encouragementand support of assistant foremen, timekeepers, set-up men, and otheremployees in trusted' positions.Applicants for membership signedpetitions left on desks and benches throughout the plants, or signedtheir names on printed forms of the respondents, including timetickets,wash tickets, requisition slips, job tickets, inspection tickets,and memorandum slips. In an atmosphere of open hostility to theUnion, and immediately following the discharges of union employees,it is not surprising that the membership campaign of the Associationflourished.John B. West, foreman of the stock department of The FederalBearings Co., Inc., and an employee of the respondent for 18 years,actively participated in organization activities.As we have notedabove,West had been discovered in a doorway across from the Unionhall and on one occasion had been accused by Carroll Smith andFrank Niessen of spying.West testified that he resented the accusa-tion, that he then determined to organize another union, primarily tofeed his resentment.West thereupon assumed the obligation offinancing the Association, advanced almost $100, and ordered mem-bership cards printed by Finkbinder, an employee who also undertookprinting assignments from the respondents. 482NATIONAL LABOR RELATIONS BOARDEarly in May arrangements were made for the first meeting ofthe Association.As a final step in the campaign for recruits, onMay 14 the respondents circulated the following notice among theirdepartments :Many of you have worked with me and my brothers for years,and all of you know I have always had your welfare in my mindand in my heart.Wages are good.Hours are good.Plant conditions are good.In response to inquiries, I wish to give full publicity to thefollowing statement :Organizers for an outside union I understand are now tryingto enroll members in this plant. I shall scrupulously complywith any law which requires me to bargain collectively with rep-resentatives chosen to bargain collectively for our employees.My information is that a vast majority of you would preferin any collective bargaining to be represented not by some out-side union but by some committee or organization of your ownchoosing selected by yourselves from among your own friendsand neighbors who are now working in this plant with you. Thisis your right and your privilege, and if you choose to organizeyour own representatives for this purpose I shall be ready tobargain collectively with your representatives to the full extentrequired by law.1oOn the same day the further notice forbidding union propagandaof any kind was also posted.17The two notices, coming at this time, are particularly significantin revealing the attitude of the respondents toward the Association.The "information" that a "vast majority" of the employees wouldprefer to be represented "not by an outside union" could only havethe desired effect of prodding those employees who had not yetexpressed their preference for the Association.For a period ofalmost two months, during which the respondents knew that unionactivity was being carried on in their plants, no rule forbidding suchactivity had ever been circulated.Not until May 14, after the Asso-ciation campaign for membership had been concluded with a finalword of encouragement, did the respondents find it necessary to orderthe cessation of all propaganda.Finally, on May 18, 1937, the first meeting of the Association wascalled.William Eckerline, an employee under the supervision ofWest, presided, and Robert Horlacher, a tool maker and brother ofthe superintendent of The Federal Bearings Co., Inc., addressed themeetingOfficers were elected, and it was decided to incorporate the18 Board's Exhibit No. 12.17 Board's Exhibit No. 13, referred to in the discussion of Odell's discharge,supra. DECISIONS AND ORDERS483Association.A month later, at the time of the hearing, althoughprinting and legal expenses had been incurred, no provision had beenmade for the collection of dues, the Association presumably relyingupon the beneficence of West.We find that the respondents dominated and interfered with theformation of the Association in April 1937, and at all times there-after dominated and interfered with, and contributed support to it.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding, the Board makes the following :1.Locat 297, International Union, United AutomobileWorkersof America, is a labor organization, within the meaning of Section2 (5) of the Act.2.Schatz United Employees Association, Inc., formerly known asUnited Schatz Employees' Association, is a labor organization, withinthe meaning of Section 2 (5) of the Act.3.Frank Catanzaro,Wilbur Robinson, Edward Wilson, HaroldAuchmoody, and Edward Odell were employees of the respondent,The Federal Bearings Co., Inc., at the time of their discharge andat all times thereafter continued to be employees of this respondent,within the meaning of Section 2 (3) of the Act; James Palatucci,GeorgeW. Theil, Martin Nicolek, Thomas Smith, John T. Owen,Frank Niessen, Louis \Tolino, Gezi Czapp, Carroll Smith, MichaelBloomer, James Keady and Dorothy Keady were at the time oftheir discharge, and' at all times thereafter, employees of the respond-ent, The Federal Bearings Co., Inc., within the meaning of Section2 (3) of the Act; Edward Odell was at the time of his dischargeon May 17, 1937, and at all times thereafter, an employee of therespondent, The Federal Bearings Co., Inc., within the meaning ofSection 2 (31 of the Act; George Avello was at the time of his dis-charge, and at all times thereafter, an employee of the respondents,within the meaning of Section 2 (3) of the Act.4.The respondent, The Federal Bearings Co., Inc., by discriminat-ing in regard to the hire and tenure of employment of Frank Ca- 484NATIONAL LABOR RELATIONS BOARDtanzaro,Wilbur Robinson, Edward Wilson, Harold Auchmoody,Edward Odell, James Palatucci, George W. Theil, Martin Nicolek,Thomas Smith, John T. Owen, Frank Niessen, Louis Volino, GeziCzapp, Carroll Smith, Michael Bloomer, James Keady, and DorothyKeady, and thereby discouraging membership in a labor organiza-tion, and the respondents, The Federal Bearings Co., Inc., andSchatz Manufacturing Company, by discriminating in regard to thehire and tenure of employment of George Avello, and thereby dis-couraging membership in a labor organization, have engaged in andare engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.5.By their domination and interference with the formation andadministration of United Schatz Employees' Association, now knownas Schatz United Employees Association, Inc., and by contributingsupport thereto, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (2) ofthe Act.6.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondents,The Federal Bearings Co., Inc., and its affiliate or subsidiary, SchatzManufacturing Company, and their officers, agents, successors, andassigns, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-,certed activities for the purpose of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act ;(b)From in any manner discouraging membership in Local 297,InternationalUnion, United Automobile Workers of America, orany other labor organization of their employees, by discharging,refusing to reinstate, or otherwise discriminating against their em-I DECISIONS AND ORDERS485ployees in regard to hire or tenure of employment or any term or,condition of employment;(c)From in any manner dominating or interfering with the ad-ministration of Schatz United Employees Association, Inc., or anyother labor organization of their employees, and from contributingsupport to Schatz United Employees Association, Inc., or to any otherlabor organization of their employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)The respondent, The Federal Bearings Co., Inc., shall:I.Offer to James Palatucci, George W. Theil, Martin Nicolek,Thomas Smith, John T. Owen, Frank Niessen, Louis Volino, GeziCzapp, Carroll Smith, Michael Bloomer, James Keady, Edward Odell,and Dorothy Keady, immediate and full reinstatement to their formerpositions, without prejudice to their seniority and other rights andsuch positions;11.Make whole said Frank Catanzaro, Wilbur Robinson, EdwardWilson, Harold Auchmoody, James Palatucci, George W. Theil, Mar-tinNicolek, Thomas Smith, John T. Owen, Frank Niessen, LouisVolino, Gezi Czapp, Carroll Smith, Michael Bloomer, James Keady,Edward Odell, and Dorothy Keady for any losses of pay they havesuffered by reason of their discharge, by payment to each of themof a sum of money equal to that which he or she would normally haveearned as wages from the date of his discharge to the date of suchoffer of reinstatement, or in the cases of Frank Catanzaro, WilburRobinson, Edward Wilson, and Harold Auchmoody, to the date oftheir reinstatement ; and in the case of Edward Odell, such paymentshall, in addition, make him whole for any losses he has suffered, asaforesaid, between the date of his first discharge on March 30. 1937.and his reinstatement on May 7, 1937.(b)The respondents, The Federal Bearings Co., Inc., and SchatzManufacturing Company shall:1.Offer to George Avello immediate and full reinstatement to hisformer position, without prejudice to his seniority and other rightsand privileges, dismissing if necessary, any employee at present hold.ing such position ;II.Make whole said George Avello for any losses of pay he haEsuffered by reason of his discharge, by payment to him of a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of his discharge to the date of such offer of reinstate-ment ;III.Withdraw all recognition from Schatz United EmployeesAssociation, Inc., as representative of their employees for the purpose 486NATIONAL LABOR RELATIONS BOARDof dealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work,and completely disestablish Schatz United Employees Association,Inc., as such representative;IV. Immediately post notices in conspicuous places throughouttheir plants and maintain such notices for a period of thirty (30)consecutive days, stating (1) that the respondents will cease anddesist as aforesaid, and (2) that the respondents will withdraw allrecognition from Schatz United Employees Association, Inc., as therepresentative of any of their employees for the purpose of dealingwith the respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, and that Schatz United Employees Association, Inc., is dis-established as such representative;V. Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps therespondents have taken to comply herewith.